Citation Nr: 0212653	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  00-14 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Entitlement to service connection for a left knee disability.  

(The issue of entitlement to service connection for a right 
knee disorder will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a April 2000 rating action of the Huntington, 
West Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for a 
left knee disability. 

The veteran was afforded a RO hearing in June 2000 and a 
videoconference hearing before the undersigned Member of the 
Board in March 2002.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a right knee 
disorder pursuant to VHA Directive 2000-049 dated December 
13, 2000; 38 U.S.C.A. § 5103A, 7109 (West 1991 & Supp. 
2002)); 38 C.F.R. § 20.901 (2001).  When it is completed, the 
Board will provide notice of the development as required by 
law.  After giving notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
that issue.  


FINDINGS OF FACT

1.  The service medical records show no competent evidence of 
an in-service left knee injury or disease in service.  

2.  Opinions linking left knee degenerative joint disease to 
an in-service diagnosis of right knee Osgood-Schlatter's 
disease are no probative given that they are based on an 
inaccurate factual premise.


CONCLUSION OF LAW

A left knee disability was not incurred or aggravated in the 
military service. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001); 66 
Fed.Reg. 45620 (Aug. 29, 2001) (to be codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326); Reonal v. Brown, 
5 Vet. App. 458, 460-61 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  In this regard, remanding to afford the RO an 
opportunity to consider the claims in light of the 
implementing regulations would only serve to further delay 
resolution of the claims with no benefit flowing to the 
veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

The Board additionally finds that the statement and 
supplemental statements of the case provided the veteran with 
adequate notice of what the law requires to award service 
connection for a left knee disability.  He was provided 
adequate notice that VA would help him secure evidence in 
support of his claim if he identified that evidence.  
Additionally, he was provided notice of, and he did report 
for, VA examinations to help determine the current nature and 
etiology of his disorders.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examinations, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  Finally, these documents provided notice why this 
evidence was insufficient to award service connection for a 
left knee disorder, as well as notice that the appellant 
could still submit supporting evidence.  Thus, the appellant 
has been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  Because no 
additional evidence has been identified by the appellant as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
appellant what evidence would be secured by VA and what 
evidence would be secured by the appellant is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, a merits based review may be conducted.

Turning to the merits, the first presentation of left knee 
pain dates from approximately 1988, twenty-two years 
postservice, when the appellant reported an old left knee 
injury and a three day history of left knee pain.  Physical 
examination resulted in clinical impressions of rule out 
chondromalacia, and rule out torn meniscus.

Since then, the record has been supplemented with numerous 
outpatient treatment reports, which show that the veteran 
suffers from degenerative arthritis of the left knee.  In 
June 1999, he underwent a total knee arthroplasty.  

In a July 1999 report from Ralph I. Touma, M.D., he opined 
that it was within a reasonable degree of medical probability 
that an in-service injury triggered his current knee 
disability.  In another letter from Dr. Touma, also dated in 
July1999, reports that the veteran's current knee condition, 
to include severe degenerative arthritis, was more likely 
than not related to the in-service onset of Osgood-
Schlatter's disease.  A letter of July 2000 expresses the 
same opinion.  

In a February 2000 VA examination report by the Chief of 
Physical Medicine and Rehabilitation at Huntington, West 
Virginia, VA Medical Center, the veteran was noted to report 
increasing bilateral knee pain over the prior five years.  
After examining the veteran and reviewing the files, this 
physician opined that Osgood-Schlatter's disease did not lead 
to degenerative joint disease, and that degenerative joint 
disease was not related to service.  

In May 2000, Mark A. David, D.C., opined that the veteran's 
knee problems dated back to a March 1964 in-service injury.  
Mr. Davis opined that the veteran's knee replacement surgery 
was due to severe osteoarthritis degenerative joint disease, 
which was secondary to an injury.

In June 2000, the veteran testified before the RO concerning 
the etiology of his left knee disorder.

At a March 2001 VA examination, the examiner opined that the 
veteran suffered from an acute phase of Osgood-Schlatter's 
disease as an adolescent.  He also opined that the complaints 
of swelling and pain in 1985 were different from the 
pretibial swelling noted in service.  The examiner opined 
that activities in service were not related to the later 
onset of degenerative joint disease of the left knee.  He 
further opined that Osgood-Schlatter's disease was not 
related to osteoarthritis as it was an extra-articular 
disorder and not concerned with the joint itself.  

A July 2001 opinion from Roger J. Harris, Jr., D.C., noted 
that Osgood-Schlatter's disease is classified as 
osteochondritis because there is splitting and tearing or 
fragmentation of the tibial tuberosity within the cartilage 
of the knee joint.  As fragmentation occurs and joint mice 
begin, a grinding sensation or scar tissue formation begins 
to form within the joint.  He opined that degenerative 
changes and severe arthritic spurring were a certainty.

In March 2002, the appellant testified before the 
undersigned.  

Over the course of this appeal he has also submitted 
statements from friends and family who indicate that he has 
had knee problems since discharge from service.  Finally, he 
has submitted numerous medical articles regarding Osgood-
Schlatter's disease and any possible relationship to 
degenerative arthritis.  

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

Upon careful review of the record, the Board finds that 
service connection is not warranted for a left knee 
disability.  In this regard, the service medical records are 
completely silent for any complaints, findings or treatment 
for a left knee disorder.  Further, a discharge examination 
did not show any complaints or diagnoses of a left knee 
disability.  Indeed, in the frequently referenced March 1964 
treatment note, the veteran only reported a prior injury to 
his right knee at age 14.  There were no contemporaneous 
complaints of any left knee injury or disorder at any time 
during the veteran's military service.  Accordingly, as 
Doctors Touma, Davis, and Harris each relied on the veteran's 
inaccurate and self-reported statement that he injured his 
left knee in-service, the Board finds that their opinions 
have no probative value.  Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993) (opinions have no probative value if they are 
based on an inaccurate factual premise.)

The Board has also considered the appellant's testimony, as 
well as his own written statements and those provided by 
friends, that he has suffered from a left knee disability 
since service.  As lay persons who are untrained in the field 
of medicine, however, the veteran and his friends are not 
competent to offer an opinion as to medical etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Finally, the possibility of a relationship between Osgood 
Schlatter's disease and the appellant's current left knee 
disorder is raised in the medical treatise evidence submitted 
by the veteran.  The United States Court of Appeals for 
Veterans Claims (Court) has held, however, that generic 
medical literature which does not apply medical principles 
regarding causation or etiology to the facts of an individual 
case does not provide competent evidence to establish the 
nexus element.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996); Sacks v. West, 11 Vet. App. 314, 317 (1998).

In conclusion, the preponderance of the evidence is against 
an award of service connection for the veteran's left knee 
condition.  The benefit sought on appeal is denied.  

In reaching this decision the Board considered the "benefit 
of the doubt" doctrine, however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1Vet. App. 49 (1990).


ORDER

Service connection for a left knee disability is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

